DETAILED ACTION
Claims 1-20 are pending in this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11003694 in view of Judson et al (or hereinafter “Judson”) (US 20050026117). 
	Claims 1-17 of the U.S. Patent No. US 11003694 teach all of claimed limitations of claims 1-20 of the instant application, except limitations “obtaining a set of pangenetic attributes of a set of individuals” and “obtaining a set of non-pangenetic attributes of the set of individuals”.  However, claim 1 of the US Patent No. US 11003694 teaches a set of pangenetic attributes of a set of individuals; and a set of non-pangenetic attributes of the set of individuals.
Judson teaches the claimed limitations:
 “obtaining a set of pangenetic attributes of a set of individuals” as obtaining genomic data of haplotypes of an individual of individuals as a set of pangenetic attributes of a set of individuals (paragraphs 11, 14, 48, 53);
“obtaining a set of non-pangenetic attributes of the set of individuals” as retrieving additional information such as the user's weight, age, and family history as a set of non-pangenetic attribute of a user of users, could be considered by using a database which correlates genomic data (paragraphs 89, 129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Judson’s teaching to claims 1-17 of U.S. Patent No. 11003694  in order to periodically improve the accuracy of the recommendations, and to communicate the product recommendations and ancillary information to the consumers, to generate data used for making recommendations on the basis of feedback responses to products among dynamically constructed consumer neighborhoods defined by collaborative filtering, to help improve the quality of the user's profile and/or the group's profile.
 Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope.
The below table shows the differences between claims 1-20 of the instant application with 1-7 of the US patent 11003694.

Instant  application: 17/212906
US patent No. 11003694
1. A computer-implemented method comprising:

 obtaining a set of pangenetic attributes of a set of individuals, 






wherein the pangenetic attributes are respectively associated with products via a set of statistical associations; 


based on the set of statistical associations, determining product recommendations for a second set of individuals; 



receiving, from the second set of individuals, a plurality of measures of satisfaction with the product recommendations; 

learning an association between (i) a set of core attributes comprising a subset of the pangenetic attributes, and (ii) a particular product of the products, 







wherein the set of core attributes is associated with the plurality of measures of satisfaction and the particular product, and 



wherein the learned association provides a basis for subsequent recommendations of the particular product when a subsequent individual exhibits the subset of the pangenetic attributes; 


receiving a representation of the subset of the pangenetic attributes that is associated with a particular individual; 




receiving a request for a product recommendation for the particular individual; and 
in response to the subset of the pangenetic attributes being associated with the particular individual and the request for the product recommendation, providing a recommendation of the particular product.  

2. The computer-implemented method of claim 1, further comprising: obtaining a set of non-pangenetic attributes of the set of individuals, wherein the set of core attributes further comprises a subset of the non-pangenetic attributes.  

3. The computer-implemented method of claim 1, wherein the subset of the pangenetic attributes is one or more single nucleotide polymorphisms (SNPs).  


4. The computer-implemented method of claim 1, wherein the measures of satisfaction are from an ordered scale of two or more values.  

5. The computer-implemented method of claim 1, wherein the subset of the pangenetic attributes is associated with a phenotype, and wherein one or more of the measures of satisfaction indicate that the particular product is favorable to individuals exhibiting the phenotype.
  
6. The computer-implemented method of claim 1, wherein the measures of satisfaction are stored in a two-dimensional item feedback matrix that maps instances of the measures of satisfaction from specific individuals to specific products.  

7. The computer-implemented method of claim 1, further comprising: based on the measures of satisfaction, identifying a first individual of the second set of individuals and a second individual of the second set of individuals as a pangenetic cluster; and predicting a preference of the second individual for the particular product based on a measure of satisfaction that the first individual has related to the particular product.  



8. The computer-implemented method of claim 1, wherein one or more of the set of pangenetic attributes are stored in a masked fashion to prevent access by unauthorized parties.  
9. A non-transitory computer-readable medium containing program instructions that, when executed by a processor of a computing device, cause the computing device to perform operations comprising: obtaining a set of pangenetic attributes of a set of individuals, wherein the pangenetic attributes are respectively associated with products via a set of statistical associations; based on the set of statistical associations, determining product recommendations for a second set of individuals; receiving, from the second set of individuals, a plurality of measures of satisfaction with the product recommendations; learning an association between (i) a set of core attributes comprising a subset of the pangenetic attributes, and (ii) a particular product of the products, wherein the set of core - 96 -attributes is associated with the plurality of measures of satisfaction and the particular product, and wherein the learned association provides a basis for subsequent recommendations of the particular product when a subsequent individual exhibits the subset of the pangenetic attributes; receiving a representation of the subset of the pangenetic attributes that is associated with a particular individual; receiving a request for a product recommendation for the particular individual; and in response to the subset of the pangenetic attributes being associated with the particular individual and the request for the product recommendation, providing a recommendation of the particular product.  
10. The non-transitory computer-readable medium of claim 9, wherein the operations further comprise: obtaining a set of non-pangenetic attributes of the set of individuals, wherein the set of core attributes further comprises a subset of the non-pangenetic attributes.  
11. The non-transitory computer-readable medium of claim 9, wherein the subset of the pangenetic attributes is one or more single nucleotide polymorphisms (SNPs).  
12. The non-transitory computer-readable medium of claim 9, wherein the measures of satisfaction are from an ordered scale of two or more values.  
13. The non-transitory computer-readable medium of claim 9, wherein the subset of the pangenetic attributes is associated with a phenotype, and wherein one or more of the measures of satisfaction indicate that the particular product is favorable to individuals exhibiting the phenotype.  
14. The non-transitory computer-readable medium of claim 9, wherein the measures of satisfaction are stored in a two-dimensional item feedback matrix that maps instances of the measures of satisfaction from specific individuals to specific products.  
15. The non-transitory computer-readable medium of claim 9, wherein the operations further comprise: based on the measures of satisfaction, identifying a first individual of the second set of individuals and a second individual of the second set of individuals as a pangenetic cluster; and predicting a preference of the second individual for the particular product based on a measure of satisfaction that the first individual has related to the particular product.  
16. The non-transitory computer-readable medium of claim 9, wherein one or more of the set of pangenetic attributes are stored in a masked fashion to prevent access by unauthorized parties.  
17. A computing device comprising: a processor; memory; and program instructions, stored in the memory, that upon execution by the processor cause the computing device to perform operations comprising: obtaining a set of pangenetic attributes of a set of individuals, wherein the pangenetic attributes are respectively associated with products via a set of statistical associations; based on the set of statistical associations, determining product recommendations for a second set of individuals; receiving, from the second set of individuals, a plurality of measures of satisfaction with the product recommendations; learning an association between (i) a set of core attributes comprising a subset of the pangenetic attributes, and (ii) a particular product of the products, wherein the set of core attributes is associated with the plurality of measures of satisfaction and the particular product, and wherein the learned association provides a basis for subsequent recommendations of the particular product when a subsequent individual exhibits the subset of the pangenetic attributes; - 98 -receiving a representation of the subset of the pangenetic attributes that is associated with a particular individual; receiving a request for a product recommendation for the particular individual; and in response to the subset of the pangenetic attributes being associated with the particular individual and the request for the product recommendation, providing a recommendation of the particular product.  
18. The computing device of claim 17, wherein the subset of the pangenetic attributes is associated with a phenotype, and wherein one or more of the measures of satisfaction indicate that the particular product is favorable to individuals exhibiting the phenotype.  
19. The computing device of claim 17, wherein the measures of satisfaction are stored in a two-dimensional item feedback matrix that maps instances of the measures of satisfaction from specific individuals to specific products.  
20. The computing device of claim 17, wherein the operations further comprise: based on the measures of satisfaction, identifying a first individual of the second set of individuals and a second individual of the second set of individuals as a pangenetic cluster; and predicting a preference of the second individual for the particular product based on a measure of satisfaction that the first individual has related to the particular product.

1. A computer-implemented method comprising: 
storing, by a computing device of a computer and in a database accessible to the computing device, a set of pangenetic attributes of a set of individuals and a set of non-pangenetic attributes of the set of individuals, 
wherein the pangenetic attributes of the set are respectively and statistically associated with products via a set of statistical associations; 
based on the set of statistical associations between the pangenetic attributes and the products, determining, by the computing device, product recommendations for a second set of individuals; 
receiving, by the computing device and from the second set of individuals, a plurality of measures of satisfaction with the product recommendations; 
based on the plurality of measures of satisfaction, learning, by the computing device, an association between (i) a set of core attributes comprising a subset of the pangenetic attributes and a subset of the non-pangenetic attributes, and (ii) a particular product of the products, 
wherein the set of core attributes are associated with the plurality of measures of satisfaction and the particular product; storing, by the computing device and in the database, the learned association between the set of core attributes and the particular product, wherein the learned association provides a basis for subsequent recommendations of the particular product when a subsequent individual exhibits the subset of the pangenetic attributes; 
receiving a representation of the subset of the pangenetic attributes; storing, in the database and associated with a particular individual, the representation of the subset of the pangenetic attributes; 
receiving a request for a product recommendation for the particular individual; and in response to the subset of the pangenetic attributes being associated with the particular individual and the request for the product recommendation, providing a recommendation of the particular product.






2. The computer-implemented method of claim 1, wherein the subset of the pangenetic attributes is one or more single nucleotide polymorphisms (SNPs).
3. The computer-implemented method of claim 1, wherein the measures of satisfaction are from an ordered scale of two or more values.
4. The computer-implemented method of claim 1, wherein the subset of the pangenetic attributes are associated with a phenotype, and wherein one or more of the measures of satisfaction indicate that the particular product is favorable to individuals exhibiting the phenotype.
5. The computer-implemented method of claim 1, wherein the measures of satisfaction are stored in a two-dimensional item feedback matrix that maps instances of the measures of satisfaction from specific individuals to specific products.
6. The computer-implemented method of claim 1, further comprising: based on the measures of satisfaction, identifying a first individual of the second set of individuals and a second individual of the second set of individuals as a pangenetic cluster; and predicting a preference of the second individual for the particular product based on a measure of satisfaction that the first individual has related to the particular product.
7. The computer-implemented method of claim 1, wherein one or more of the set of pangenetic attributes are stored in a masked fashion to prevent access by unauthorized parties.
8. A computer-implemented method comprising: receiving, by a computing device of a computer, a request related to a particular individual, wherein a database accessible to the computing device stores: (i) a set of pangenetic attributes of a set of individuals, the pangenetic attributes of the set respectively and statistically associated with products, (ii) a set of non-pangenetic attributes of the set of individuals, and (iii) a learned association between a subset of the pangenetic attributes and a subset of the non-pangenetic attributes therein forming a set of core attributes, and a particular product of the products, the learned association based on a plurality of measures of satisfaction with product recommendations that were received from the set of individuals, wherein the request includes a representation of the subset of the pangenetic attributes; storing, by the computing device and in the database, the representation of the subset of the pangenetic attributes as associated with the particular individual; based on at least some of the set of pangenetic attributes and the plurality of measures of satisfaction, identifying that a second particular individual is in a pangenetic cluster with the particular individual; predicting a preference of the particular individual for the particular product based on a measure of satisfaction that the second particular individual has related to the particular product; receiving a request for a product recommendation for the particular individual; and based on the preference as predicted and the request for the product recommendation, providing a recommendation of the particular product.
9. The computer-implemented method of claim 8, wherein the measures of satisfaction are from an ordered scale of two or more values.
10. The computer-implemented method of claim 8, wherein the measures of satisfaction are stored in a two-dimensional item feedback matrix that maps instances of the measure of satisfaction from specific individuals to specific products.
11. A non-transitory computer-readable medium containing program instructions that, when executed by a processor of a computing device, cause the computing device to perform operations comprising: storing, in a database accessible to the computing device, a set of pangenetic attributes of a set of individuals, wherein the pangenetic attributes of the set are respectively and statistically associated with products via a set of statistical associations, and a set of non-pangenetic attributes of the set of individuals; based on the set of statistical associations between the pangenetic attributes and the products, determining product recommendations for a second set of individuals; receiving, from the second set of individuals, a plurality of measures of satisfaction with the product recommendations; based on the plurality of measures of satisfaction, learning an association between a subset of the pangenetic attributes, a subset of the non-pangenetic attributes, and a particular product of the products, therein forming a set of core attributes, wherein the set of core attributes are associated with the plurality of measures of satisfaction and the particular product; storing, in the database, the learned association, wherein the learned association provides a basis for subsequent recommendations of the particular product when a subsequent individual exhibits the subset of the pangenetic attributes; receiving a representation of the subset of the pangenetic attributes; storing, in the database and associated with a particular individual, the representation of the subset of the pangenetic attributes; receiving a request for a product recommendation for the particular individual; and in response to the subset of the pangenetic attributes being associated with the particular individual and the request for the product recommendation, providing a recommendation of the particular product.
12. The non-transitory computer-readable medium of claim 11, wherein the subset of the pangenetic attributes is one or more single nucleotide polymorphisms (SNPs).
13. The non-transitory computer-readable medium of claim 11, wherein the measures of satisfaction are from an ordered scale of two or m ore values.
14. The non-transitory computer-readable medium of claim 11, wherein the subset of the pangenetic attributes are associated with a phenotype, and wherein one or more of the measures of satisfaction indicate that the particular product is favorable to individuals exhibiting the phenotype.
15. The non-transitory computer-readable medium of claim 11, wherein the measures of satisfaction are stored in a two-dimensional item feedback matrix that maps instances of the measures of satisfaction from specific individuals to specific products.
16. The non-transitory computer-readable medium of claim 11, the operations further comprising: based on the measures of satisfaction, identifying a first individual of the second set of individuals and a second individual of the second set of individuals as a pangenetic cluster; and predicting a preference of the second individual for the particular product based on a measure of satisfaction that the first individual has related to the particular product.
17. The non-transitory computer-readable medium of claim 11, wherein one or more of the set of pangenetic attributes are stored in a masked fashion to prevent access by unauthorized parties. 





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6, 8, 12-13, 15, 18, 20 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kolawa et a (or hereinafter “Kolawa”) (US 20060020614) in view of Judson et al (or hereinafter “Judson”) (US 20050026117). 
As to claim 1, Kolawa teaches a computer-implemented method comprising: 
“obtaining a set of pangenetic attributes of a set of individuals” as  obtaining, by a computer and in a database accessed by a computer, user preference vector of user preference vectors of an individual of individual (paragraphs 59-60, 99, 145). The user preference vectors are not pangenetic attributes, “wherein the pangenetic attributes are respectively associated with products via a set of statistical associations” as the user preference vectors are respectively associated with items or products via user feedback (paragraphs 98-99) e.g., user ratings of 1, 3 and 5 (paragraphs 158-159, fig. 25). The user preference vectors are not pangenetic attributes. The user rating of the user ratings is represented as a set of user ratings.  The user ratings are not statistical associations.
For instance, if the protein field in the user's preference vector has a value of 30 (a value that is below average on a scale of 0 to 100), and the user gives a rating of 1 to a sampled dish, expressing a great dislike to the dish, the system might modify the protein field to a value of 90 (a value that is above average).  This is done for every inclusive field in the user's preference vector.  On the other hand, if the user only slightly disliked a dish, the inclusive field values may be modified only slightly, such as modifying the protein field to a value of 35.  For the lowly rated dishes (e.g. dishes with ratings of 2 or below) the system further creates negative cluster vectors to ensure that these dishes, or similar dishes, are not recommended in the future (paragraph 159);
 “based on the set of statistical associations, determining product recommendations for a second set of individuals” as based on the feedback e.g., user ratings of products as statistical associations, determining product recommendation for an individual of individuals (paragraphs 7, 12-13, 178).  The user rating of user ratings is represented as a set of associations.  The user ratings are not statistical associations.   For instance, recommendation where a selected user provides rating of sampled products (e.g. movies) and the system locates other user(s) whose preference have the closest match to the selected user's ratings.  Recommendations to the user of unsampled products are based on the ratings of such products by the recommending users (paragraph 7);
“receiving, from the second set of individuals, a plurality of measures of satisfaction with the product recommendations” as receiving, by a computer and from a user of users, ratings with dishes e.g., rating of 3 fuser just tolerated a disk and rating of 6 if user like disk as feedback. The rating of 3 and rating of 8 are represented  as plurality of measures of satisfaction.  The dishes are represented as product recommendations (paragraphs 157-158);
 learning an association between (i) a set of core attributes, and (ii) a particular product of the products (as creating as learning, by a computer, topography as association between user preference of the user preferences and product of products in the recommended database (abstract, paragraphs 176-177, fig. 31).  The user preference of user preferences is represented as a set of core attributes), “wherein the set of core attributes is associated with the plurality of measures of satisfaction and the particular product” as the user preference of the user preferences is associated with a plurality of ratings as the plurality of measures of satisfaction and the product (fig. 31, abstract, paragraphs 176-177), and
 “wherein the learned association provides a basis for subsequent recommendations of the particular product when a subsequent individual exhibits the subset of the pangenetic attributes” as the created or updated topography as the learned association provides the user's preference as basis for recommendations of the products when user  subsequent provide feedback (fig. 31, paragraphs 176-178)  or when later subsequent  user send a request that includes one of product attributes (fig. 13, 19, 20, paragraphs 61, 17).  The feedback of feedbacks or one of the product attributes is the subset of feedbacks.  The feedbacks or product attributes are not the pangenetic attributes;
“receiving a representation of the subset of the pangenetic attributes that is associated with a particular individual” as receiving, a representation of a subset of attributes 660 (fig. 12), and adding the attribute in the preference database associated with user (figs. 13-14, paragraphs 124-127).  The attributes are not pangenetic attributes;
“receiving a request for a product recommendation for the particular individual” as receiving a request for a dish recommendation as a product recommendation for a user e.g., after user entering a desired number in a Number of days 916 field, and selecting a find dishes button 924,  the system displays the recommendation dishes to a user for viewing  (figs. 19, 21-23, paragraphs 147-149, 155, 157) or after entering a dish and selecting a Search button 925, the system display dishes (paragraph 157).
 In particularly, a user may view his or her weekly menu by selecting a weekly menu option 914, as illustrated in FIG. 22.  The user may also view recommendations for a different number of days (e.g. the next two weeks) by entering a desired number in a Number of days 916 field, and selecting a find dishes button 924 (paragraph 148).
The system further allows a user to search for dishes which taste similar to a dish entered.  A user does so by entering a dish and selecting a "Search" button 925.  The system then searches the recipe database 872 and displays a list of dishes with the smallest vector distance (paragraph 157);
“in response to the subset of the pangenetic attributes being associated with the particular individual and the request for the product recommendation, providing a recommendation of the particular product” as in response to the user reference vector of user preference vectors being associated with user (fig. 2, paragraph 64) and the request for the product recommendation (figs. 18-19, paragraphs 139-140), providing a recommendation of the product (paragraphs 64, 106, 148, 166). The user preference is represented as the subset.  The user preference vectors are not the pangenetic attributes.
In particularly, as shown in FIG. 22, a user may request that the recommendations made for the entire week, whether it be a particular dish and/or restaurant recommendation, be e-mailed and/or faxed to the user.  The user makes these requests by selecting a  button 920 or button 922, respectively (paragraph 155).
During a recommendation process, the system compares the product vectors in the recommendation database 32 with the user preference vector in the user preference database 30, and selects products with the closest match to the user's preferences (paragraph 64). For instance, the system may list four items which match the user preference vector (paragraph 106).  
For example, in recommending a restaurant to a user, the system analyzes the dishes offered by each restaurant, and computes the vector distance between the user's food preference vector and a restaurant's recipe vector.  The restaurant with a dish with the smallest vector distance is then recommended (paragraph 153). 
Kolawa does not explicitly teach the claimed limitations:
pangenetic attributes;
statistical associations;
a set of core attributes comprising a subset of the pangenetic attributes.
Judson teaches the claimed limitations:
“obtaining a set of pangenetic attributes of a set of individuals” as obtaining genomic data of haplotypes of an individual of individuals as a set of pangenetic attributes of a set of individuals (paragraphs 11, 14, 48, 53);
 “pangenetic attributes” as genomic attributes such as haplotypes and additional information such as history data, user's weight, dietary data, medical data, lifestyle data (paragraphs 98, 108-109, 129, 136);
“statistical associations” as statistical correlations (paragraphs 170-171);
“a set of core attributes comprising a subset of the pangenetic attributes” as the genomic data of haplotypes, haplotype pairs, SNPs, methylation as core attributes comprising a haplotype of the haplotypes as a subset of the pangenetic attributes (paragraphs 136, 152); 
 “based on the set of statistical associations, determining product recommendations for a second set of individuals” as based on statistical correlations between genomic data such as haplotypes and purchasable products or drugs, determining product suggestions for a user of users (paragraphs 170-171);
“wherein the learned association provides a basis for subsequent recommendations of the particular product when a subsequent individual exhibits the subset of the pangenetic attributes”  as when a physician later submits a patient's blood lipid level, age, gender or other relevant information relating to a patient's cardiovascular disease, a created report provides  prediction as basis that the patient had a 90% chance of responding to a first lipid-modulating drug, a 80% chance of responding to a second lipid-modulating drug, and a 20% chance of responding to a third lipid-modulating drug, along with a dosage suggestion for each drug. The physician would then be able to choose which of the three drugs she wished to use for the patient: paragraph 144);
“learning an association between (i) a set of core attributes comprising a subset of the pangenetic attributes, and (ii) a particular product of the products”  as based on plurality of purchasing or consumption habits, determining, by a computer, correlation between haplotypes, and responses to drugs (paragraphs 3, 11, 110, 197).  the haplotypes is a set of core attributes comprising a subset of the pangenetic attributes;
“obtaining a set of pangenetic attributes of a set of individuals” as obtaining cell types of an individual of individuals (paragraphs 46, 111);
“receiving a request for a product recommendation for the particular individual” as receiving a request for a service recommendation for user (paragraphs 16, 106, 113);
“in response to the subset of the pangenetic attributes being associated with the particular individual and the request for the product recommendation, providing a recommendation of the particular product” as in response to the user’s genomic data of the genotypes being associated with user and the request for food or meal, to provide to a user a food or meal that user like to enjoy (paragraphs 113-114, 168).
Kolawa and Judson disclose a method for recommending products based on user profile.  These references are in the same field with the application’s endeavor.  Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Judson teaching to Kolawa’s system in order to periodically improve the accuracy of the recommendations, and to communicate the product recommendations and ancillary information to the consumers, to generate data used for making recommendations on the basis of feedback responses to products among dynamically constructed consumer neighborhoods defined by collaborative filtering, to help improve the quality of the user's profile and/or the group's profile.
 
As to claims 2, 10, Kolawa, Judson teach the claimed limitation: wherein the operations further comprise: obtaining a set of non-pangenetic attributes of the set of individuals, wherein the set of core attributes further comprises a subset of the non-pangenetic attributes” as obtaining user preference vector of user preference vectors of an individual of individual as a set of non-pangenetic attributes (Kolawa: paragraphs 59-60, 99, 145).  Additional information such as user's weight, dietary data, medical data, lifestyle data of a user of users are obtained (Judson: paragraphs 98, 129).  The history data, user's weight, dietary data, medical data, lifestyle data of user of users are represented as a set of non-pangenetic attributes of the set of individuals.
Database includes additional information and genomic data such as haplotypes and additional information such as history data, user's weight, dietary data, medical data, lifestyle data of a user of users (Judson: paragraphs 98, 108, 129, 136).  Genomic data includes, but is not limited to, data relating to the individual's genes, genotype, genomic sequence or a portion thereof, haplotypes or haplotype pairs, the data describing one or more of the individual's polymorphisms, such as SNPs and RFLPs, data describing B or T cell DNA rearrangements, and data describing DNA modifications, such as methylation (Judson: paragraph 53).  

As to claims 4, 12, Kolawa and Judson teach the claimed limitation “wherein the measures of satisfaction are from an ordered scale of two or more values” as ratings of product are from an ordered scale of 0 to 5 (Kolawa: paragraphs 103, 159) and quality ratings is listed next to each choice, perhaps using a rating system of one to four stars or a numerical ranking system which orders the providers based on quality (Judson: paragraph 59).

Claims 9, 17, have the claimed limitation subject matter as discussed in claim 1.  Thus claims 9, 17 are rejected under the same reason as discussed in claim 1.  In addition, Kolawa and Judson teach a non-transitory computer-readable medium containing program instructions that, when executed by a processor of a computing device, cause the computing device to perform operations  or  a computing device comprising: a processor; memory; and program instructions, stored in the memory, that upon execution by the processor cause the computing device to perform operations comprising: (as hard disk containing program instructions that when executed by a processor of a computer to performs operations (Kolawa: paragraphs 54-56, 58, 59; Judson: paragraphs 43, 187).

Claims 3, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolawa  in view of Judson and further in view of Armstrong et al (or hereinafter “Armstrong”) (US 20110004628 ).
As to claims 3, 11, Kolawa does not explicitly teach the claimed limitation wherein the subset of the pangenetic attributes is one or more single nucleotide polymorphisms (SNPs).  Armstrong teaches single nucleotide polymorphisms (SNPs) (paragraph 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Armstrong’s teaching to Kolawa’s system in order to allow a user to search product relating to user attributes correctly and to specify the adverse event that the patient is experiencing or has experienced and further to perform a database search to identify all of the sources of information in the database that refer to the adverse event and provides the results of the search to the user.

Claims 3, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolawa in view of Judson and further in view of Cox et al (or hereinafter “Cox”) (US 7127355).
As to claims 3, 11, Kolawa does not explicitly teach the claimed limitation wherein the subset of the pangenetic attributes is one or more single nucleotide polymorphisms (SNPs).  Cox teaches single nucleotide polymorphisms (SNPs) (col. 1, lines 55-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Cox’s teaching to Kolawa’s system in order to  include the method that locating a second individual in the attribute database having a set of pangenetic and non- pangenetic attributes overlapping with the first individual.
 
Claims 5, 13, 18, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolawa in view of Judson and further in view of Ramer et al (or hereinafter “Ramer”) (US 20070061197).
As to claims 5, 13, 18, Kolawa and Judson teach the claimed limitation “wherein the subset of the pangenetic attributes is associated with a phenotype, and wherein one or more of the measures of satisfaction indicate that the particular product is favorable” as genomic attributes are related to phenotype (Judson: paragraphs 46, 144) and rating of 0 to 5 indicate that product is favorable to a user (Kolawa: paragraphs 157-158).  
Kolawa does not explicitly teach the claimed limitation “to individuals exhibiting the phenotype”.  Ramer and Judson teach the claimed limitation “wherein one or more of the measures of satisfaction indicate that the particular product is favorable to individuals exhibiting the phenotype” as rate which indicates a degree of favorability to users have similar rating patterns (Ramer: paragraphs 72, 75) and Judson teaches phenotype (paragraphs 32, 46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ramer’s teaching and Judson’s teaching to Kolawa’s system in order to allow a user searching users having similar profiles for further communication and sharing their own data to other user by providing recommendations to a user based on user activity.

Claims 6, 14, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolawa in view of Judson and  further in view of Shaya et al (or hereinafter “Shaya”) (US 20020161664). 
As to claims 6, 14, 19, Kolawa teaches the claimed limitation “wherein the measures of satisfaction are stored in a two-dimensional item feedback matrix that maps instances of the measures of satisfaction” as rating as measure of satisfaction are stored in in an N -dimensional preference topography (abstract) that indicates a positive and negative of ratings from a user to product, not from specific individuals to specific products.  
Shaya teaches the claimed limitation “wherein the measures of satisfaction are stored in a two-dimensional item feedback matrix that maps instances of the measures of satisfaction from specific individuals to specific products” as rating as measures of satisfaction are stored in a two-dimensional item feedback matrix (fig. 1) that maps instances of the measures of satisfaction that maps instances of the measures of satisfaction from specific individuals to specific products (fig.2, paragraphs 32, 34-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Shaya’s teaching to Kolawa’s system in order to identify correlation or other relationships with consumer concerns to create performance response models based on the objective data and determining the appropriate product features to populate a feature space accurately reflecting the individual user for improving searching.

Claims 7, 15, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolawa in view of Judson and  further in view of Lin et al (or hereinafter “Lin”) (US 20070239554).
As to claims 7, 15, 20, Kolawa does not explicitly teach the claimed limitation based on the measures of satisfaction, identifying a first individual of the second set of individuals and a second individual of the second set of individuals as a pangenetic cluster; and predicting a preference of the second individual for the particular product based on a measure of satisfaction that the first individual has related to the particular product. 
 Lin teaches based on user ratings as the measures of satisfaction, identifying K users as cluster and- 96 – predicting a preference of a user for product based on user ratings that another user has related to the particular product (paragraphs 42-45).  Judson teaches a pangenetic attribute of pangenetic attributes ( paragraphs 64, 97, 138).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Judson’s teaching and Lin’s teaching to Kolawa’s system in order to help recommend product to individuals that best match their personal tastes. This benefits users by helping them find movies to enjoy, and it aids our business by encouraging product-watching behavior.

Claims 7, 15, 20, are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolawa in view of Judson and further in view of Aggarwal et al (or hereinafter “Aggarwal”) (US 6487541).
As to claims 7, 15, 20, Kolawa does not explicitly teach the claimed limitation based on the measures of satisfaction, identifying a first individual of the second set of individuals and a second individual of the second set of individuals as a pangenetic cluster; and predicting a preference of the second individual for the particular product based on a measure of satisfaction that the first individual has related to the particular product.  Aggarwal teaches based on user ratings as the measures of satisfaction, identifying  users as cluster and- 96 – predicting rating as a preference of a user for product based on user ratings that another user has related to the particular product (col. 1, lines 15-67; col. 2, lines 25-40).  Judson teaches a pangenetic attribute of pangenetic attributes ( paragraphs 64, 97, 138).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Aggrawal’s teaching and Judson’s teaching to Kolawa’s system in order to help recommend product to individuals that best match their personal tastes. This benefits users by helping them find movies to enjoy, and it aids our business by encouraging product-watching behavior.

Claims 7, 15, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolawa in view of Judson and further in view of Gluck (US 20080300958).
As to claims 7, 15, 20, Kolawa does not explicitly teach the claimed limitation based on the measures of satisfaction, identifying a first individual of the second set of individuals and a second individual of the second set of individuals as a pangenetic cluster; and predicting a preference of the second individual for the particular product based on a measure of satisfaction that the first individual has related to the particular product.
Gluck teaches based on user ratings as the measures of satisfaction, identifying  users as cluster and- 96 – predicting rating as a preference of a user for product based on user ratings that another user has related to the particular product (paragraphs 19, 21, 24).  Judson teaches a pangenetic attribute of pangenetic attributes ( paragraphs 64, 97, 138).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Gluck’s teaching and Judson’s teaching to Kolawa’s system in order to help recommend product to individuals that best match their personal tastes. This benefits users by helping them find movies to enjoy, and it aids our business by encouraging product-watching behavior.

Claims 8, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kolawa in view of Judson and further in view of Judson and further in view of Bouganim (or hereinafter “Bo”) (US 20070299881).
As to claims 8, 16, Kolawa, Judson teach the claimed limitation wherein one or more of the set of pangenetic attributes are stored” as storing, by a computer and in a database accessed by a computer, user preference vector of user preference vectors of an individual of individual (Kolawa: paragraphs 59-60, 145). The user preference vectors are not pangenetic attributes.  Genomic attributes such as haplotypes are pangenetic attributes and additional information such as history data, user's weight, dietary data, medical data, lifestyle data (Judson: paragraphs 98, 108-109, 129, 136).
Kolawa does not explicitly teach the claimed limitation in a masked fashion to prevent access by unauthorized parties.
Bo teaches the claimed limitation “wherein one or more of the set of pangenetic attributes are stored in a masked fashion to prevent access by unauthorized parties” as fields in database file are stored in  a masked fashion to prevent access by unauthorized users (abstract, 5, 77).   The fields are not  wherein one or more of the set of pangenetic attributes. 
Judson teaches the claimed limitation “wherein one or more of the set of pangenetic attributes” as genomic attributes such as haplotypes as pangenetic attributes and additional information such as history data, user's weight, dietary data, medical data, lifestyle data (Judson: paragraphs 98, 108-109, 129, 136).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Judson’s teaching and Bo’s teaching to Kolawa’s system in order to provide a method for File Protection means in such as way as to be secure against any user, even power users with the highest level of operating system authority and prevent access by most users to sensitive fields, while allowing access only to authorized users. 











Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169